Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

		Claims 1-20 are pending in the application. Claims 1 and 9 have been amended. Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic  1-15 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
Applicant's arguments and amendments filed October 15, 2021 are acknowledged and have been fully considered.  
	The rejection of claims 1-15 under 35 USC 103 as being obvious over Eaton et al. (US PG Publication 2011/0052712 A1) in view of Hardy et al. (US PG Publication 2009/0149422 A1) is maintained for the reasons set forth below 



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 are rejected under 35 USC 103 as being obvious over Eaton et al. (US PG Publication 2011/0052712 A1) in view of Hardy et al. (US PG Publication 2009/0149422 A1).


Applicant’s Invention

   Applicant claims a hemostatic material for application to a wound of a human or an animal, the hemostatic material comprising at least a first part consisting of a native chitosan base and a second part consisting of a chitosan salt, wherein: the first part has a modified surface by the second part forming thereon, the first part coated with the second configured on to provide the hemostatic material with a larger surface area for enhanced biding capacity with blood components than a physical mixture of the native chitosan base and the chitosan salt; and the first and the second parts form at least 50% of a total weight of the hemostatic material.

Determination of the scope and the content of the prior art
(MPEP 2141.01)


   Eaton et al. teach a formulation for generating an adhesion barrier comprising: a plurality of particles comprising a polymer combination, wherein the polymer combination comprises at least one biodegradable polymer and at least one water soluble polymer, wherein when the formulation of particles is deposited on a surface of 
internal body tissue (claim 1 of Eaton et al.).  The particles have a mean size of the plurality of particles is between 700 nm and 200 microns (i.e.0.0007 -0.200mm) and are in the form of a dry powder (claims 3 and 4 of Eaton et al., limitation of instant claims 4,9 and 14). The polymer combination is selected from the group consisting of 70/30 PLGA and PVA; chitosan and PVA; and Chitosan, PVP, and PLGA (claim 14 of Eaton et al., first part, native chitosan base of the instant claims).  Eaton et al. teach a method of generating an adhesion barrier comprising: providing a plurality of particles comprising at least one biodegradable polymer; delivering the plurality of particles to a surface of internal body tissue; and allowing the delivered particles to form an adhesion 
a suspension in a liquid propellant disposed in a pressurized container and delivery of the plurality of particles comprises: allowing the suspension to exit the container by release of the pressure, wherein the liquid propellant exiting the container flashes to a gas, wherein the particles are deposited on the tissue as a suspension of particles in air (claim 21 of Eaton et al., limitation of instant claims 5-7,11).  Eaton et al. teach the plurality of particles further comprising a therapeutic agent selected from the group consisting of an anti-inflammatory, anti-infective, hemostatic, chemotherapeutic, and any combination thereof (claim 15 of Eaton et al.) wherein exemplary therapeutic agents include hemostatic or antihemorrhagic agents to reduce or inhibit bleeding in a selected region of tissue which include chemical hemostatic agents include Chitosan ([0129]).  In general, Eaton et al. teach that the formulation can be delivered to form a film that provides an adhesion barrier in any part of body on tissue under the skin or within an orifice.  Under the skin can include, for example, such as where there is cutting of tissue or where there in an open surgical wound ([0040], limitation of instant claim 9).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of  Eaton et al. is that Eaton et al. do not expressly teach the combination of a first part consisting of a native chitosan base and a second part consisting of a chitosan salt which forms at the first part is at least partially non-soluble and the second part is soluble (limitations of instant claims 1,2,10 and 12).  However, Hardy et al. teach a hemostatic powder comprising a chitosan salt together with at least one medical surfactant (claim 1 of Hardy et al.) wherein the chitosan salt constitutes at least 5%-20% by weight of the hemostatic powder (claims 4 and 5 of Hardy et al.).  Hardy et al. teach that the hemostatic powder further comprises at least one inert material wherein the at least one inert material comprises one or more of the group consisting of: chitosan, chitin, cellulose, ground corn meal wherein the inert material constitutes up to 80-95% by weight of the hemostatic powder (claims 13-17 of Hardy et al.). Lastly, Hardy et al. teach a method of stemming blood flow, including the steps of: applying to a wound area the hemostatic powder (see claim 26 of Hardy et al.)


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Eaton et al. and Hardy et al.  are directed to the application of a hemostatic powder to wounds.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Eaton et al. and Hardy et al.  to arrive at the claimed hemostatic material for application to a wound of a human or an animal, the hemostatic material comprising at least a first part consisting of a native chitosan base and a second part consisting of a chitosan salt the time the instant invention was filed, with a reasonable expectation of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together chitosan hemostatic compositions set forth prima facie obvious subject matter. 

 With regards to claims 3,8,13, and 15 a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990)
With regards to amended claims 1 and 9 wherein Applicant claims that the second part forms a coating layer that at least partially coats the first part., and the coating layer of the second part of the chitosan salt is formed on a surface of the first part of the native chitosan base and that the plurality of native chitosan particles having the native chitosan salt formed on a surface thereof, Hardy et al. teach  the combination of a first part consisting of a native chitosan base and a second part consisting of a chitosan salt which forms at least 50% of a total weight of the hemostatic material as instantly claimed.  A composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).





Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on February 16, 2021 and February 23, 2021, with respect to the 1-15 are rejected under 35 USC 103 as being obvious over Eaton et al. (US PG Publication 2011/0052712 A1) in view of Hardy et al. (US PG Publication 2009/0149422 A1)have been fully considered but they are not persuasive.  First, Applicant argues that neither Eaton nor Hardy, either alone or in any reasonable combination with one another, teach or provide any reasoning for: a coating layer of chitosan salt configured on a native chitosan base to provide a hemostatic material with a larger surface area for enhanced biding capacity with blood components than a physical mixture of the native chitosan base and the chitosan salt (claim 1); or a plurality of native chitosan particles having native chitosan salt as a coating layer thereon provides a hemostatic powder with a larger surface area for enhanced binding capacity with blood components than a physical mixture of the native chitosan particles and the native chitosan salt (claim 9).  However, the Examiner is not persuaded by Applicant’s argument because Applicant is arguing intended use. In response to applicant's argument that neither Eaton nor Hardy, either alone or in any reasonable combination with one another, teach or provide any reasoning for: a coating layer of chitosan salt configured on a native chitosan base to provide a hemostatic material with a larger surface area for enhanced biding capacity with blood components than a physical mixture of the native chitosan base and the chitosan salt (claim 1); or a plurality of native chitosan particles having native chitosan salt as a coating layer thereon provides a hemostatic powder with a larger surface area for enhanced binding capacity with .

Secondly, Applicant argues that in contrast to Hardy, the instant application relates to "applying the native chitosan base 22 that is at least partially coated with the chitosan salt 24, as compared to applying a native chitosan base alone, a chitosan salt alone, or a physical mixture of a native chitosan base and a chitosan salt, achieves a significantly accelerated rate of hemostasis."   Further, Applicant argues that Hardy teaches that chitosan is a water insoluble material and has to be converted into a water-soluble salt for use as hemostatic material. Applicant has observed that, on the contrary, chitosan is at least partially soluble (or vice versa, at least partially non-soluble), depending on the degree of acetylation.  In addition, Applicant argues that while Hardy teaches that chitosan salt is soluble in blood (see, for example, paragraph [0012]) it has been observed by the Applicant that, on the contrary, chitosan salt is non-soluble in blood. This observation can be attributed to the pH of blood (7.4) which leads to precipitation (see, for example, paragraph [0004] of the instant application).   However, the Examiner is not persuaded by Applicant’s arguments. With regards to Applicant’s argument that the instant application relates to "applying the native chitosan base 22 that is at least partially coated with the chitosan salt 24 , as compared to applying a native chitosan base alone, a chitosan salt alone, or a physical mixture of a native chitosan base and a chitosan salt,” according to the instant specification, the claimed hemostatic material is formed when “the chitosan salt 24 forms a layer that at least partially coats the native chitosan base 22, an inert material, by applying a surface modification reaction to the native chitosan base 22” (see page 13 [0036-0037] and Figure 1 of the instant specification).  Thus, the hemostatic material comprising the inert native chitosan base that is surface-modified by the chitosan salt that provides   a larger surface area for enhanced biding capacity with blood components than a physical mixture of the native chitosan base and the chitosan salt as instantly claimed inherently forms through a surface modification reaction once combined.   

 In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617